Exhibit 10.4

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

Warrant No.

Number of Shares:

Date of Issuance:

(subject to adjustment)

 

VISTA MEDICAL TECHNOLOGIES, INC.

 

Common Stock Purchase Warrant

 

Vista Medical Technologies, Inc. (the “Company”), for value received, hereby
certifies that                                       , or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at any time after the date hereof and on or before
                                   ,        (subject to Section 1(c) below) (the
“Expiration Date”), up to                    shares (as adjusted from time to
time pursuant to the provisions of this Warrant) of Common Stock of the Company,
at a purchase price of $           per share.  The shares purchasable upon
exercise of this Warrant and the purchase price per share, as adjusted from time
to time pursuant to the provisions of this Warrant, are sometimes hereinafter
referred to as the “Warrant Stock” and the “Purchase Price,” respectively.

 

This Warrant is issued in connection with that certain Subscription Agreement,
dated as of                              , 2004, by and between the Company and
the Registered Holder (the “Subscription Agreement”) and is subject to the terms
and conditions of the Subscription Agreement.  The Warrant Stock possesses
certain registration rights pursuant to the Subscription Agreement.

 


1.             EXERCISE.


 


(A)           MANNER OF EXERCISE.  THIS WARRANT MAY BE EXERCISED BY THE
REGISTERED HOLDER, IN WHOLE OR IN PART, BY SURRENDERING THIS WARRANT, WITH THE
PURCHASE/EXERCISE FORM APPENDED HERETO AS EXHIBIT A (“EXERCISE FORM”) DULY
EXECUTED BY SUCH REGISTERED HOLDER OR BY SUCH REGISTERED HOLDER’S DULY
AUTHORIZED ATTORNEY, AT THE PRINCIPAL OFFICE OF THE COMPANY, OR AT SUCH OTHER
OFFICE OR AGENCY AS THE COMPANY MAY DESIGNATE, ACCOMPANIED BY PAYMENT IN FULL OF
THE PURCHASE PRICE PAYABLE IN RESPECT OF THE NUMBER OF SHARES OF WARRANT STOCK
PURCHASED UPON SUCH EXERCISE.  THE PURCHASE PRICE MAY BE PAID ONLY BY CASH,
CHECK, OR WIRE TRANSFER; PROVIDED, HOWEVER, THAT IF THIS WARRANT IS EXERCISED
AFTER DELIVERY OF THE NOTICE (AS DEFINED IN SECTION 1(C) BELOW) AND PRIOR TO
TERMINATION PURSUANT TO SECTION 1(C), THE REGISTERED HOLDER MAY ELECT TO
RECEIVE, WITHOUT PAYMENT BY THE REGISTERED HOLDER OF ANY ADDITIONAL
CONSIDERATION AND UPON SURRENDER OF THIS WARRANT TO THE COMPANY TOGETHER WITH A
DULY COMPLETED EXERCISE FORM,

 

--------------------------------------------------------------------------------


 


THAT NUMBER OF SHARES OF WARRANT STOCK SHARES DETERMINED IN ACCORDANCE WITH THE
FOLLOWING FORMULA (A “NET EXERCISE”):

 

X=

 

Y(A-B)

 

A

 

where:

 

X =    the number of shares of Warrant Stock to be issued to the Registered
Holder;

 

 

 

 

 

Y =    the number of shares of Warrant Stock with respect to which the Holder is
exercising its purchase rights under this Warrant;

 

 

 

 

 

A =    the fair market value of one (1) share of shares of Warrant Stock on the
date of exercise; and

 

 

 

 

 

B =    the Purchase Price.

 


(B)           EFFECTIVE TIME OF EXERCISE.  EACH EXERCISE OF THIS WARRANT SHALL
BE DEEMED TO HAVE BEEN EFFECTED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON
THE DAY ON WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED TO THE COMPANY AS
PROVIDED IN SECTION 1(A) ABOVE.  AT SUCH TIME, THE PERSON OR PERSONS IN WHOSE
NAME OR NAMES ANY CERTIFICATES FOR WARRANT STOCK SHALL BE ISSUABLE UPON SUCH
EXERCISE AS PROVIDED IN SECTION 1(C) BELOW SHALL BE DEEMED TO HAVE BECOME THE
HOLDER OR HOLDERS OF RECORD OF THE WARRANT STOCK REPRESENTED BY SUCH
CERTIFICATES.


 


(C)           EARLY TERMINATION.  IF ON ANY DATE AFTER THE LATER OF (I) THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT (AS DEFINED IN THE SUBSCRIPTION
AGREEMENT), AND (II) THE DATE ON WHICH SHAREHOLDER APPROVAL (AS DEFINED IN THE
SUBSCRIPTION AGREEMENT) IS OBTAINED, THE CLOSING PRICE OF THE COMMON STOCK, AS
QUOTED ON THE NASDAQ NATIONAL MARKET, THE NASDAQ SMALLCAP MARKET OR THE
PRINCIPAL EXCHANGE ON WHICH THE COMMON STOCK IS LISTED, OR IF NOT SO LISTED THEN
IN THE OVER-THE-COUNTER MARKET AS PUBLISHED IN THE WALL STREET JOURNAL, FOR 20
CONSECUTIVE TRADING DAYS EQUALS AT LEAST $3.40 (SUBJECT TO ADJUSTMENT IN THE
EVENT OF ANY SUBDIVISION, COMBINATION OR RECLASSIFICATION AFFECTING THE COMMON
STOCK), THE COMPANY SHALL HAVE THE RIGHT, AS ITS OPTION AND UPON 30 DAYS WRITTEN
NOTICE (THE “NOTICE”) TO THE REGISTERED HOLDER, TO TERMINATE THIS WARRANT;
PROVIDED THAT (I) THE REGISTERED HOLDER SHALL HAVE THE RIGHT TO EXERCISE THIS
WARRANT AT ANY TIME PRIOR TO SUCH TERMINATION PURSUANT TO SECTION 1(A), AND (II)
THE REGISTRATION STATEMENT SHALL BE EFFECTIVE AT ALL TIMES DURING SUCH 30-DAY
NOTICE PERIOD.  UPON SUCH TERMINATION, THE REGISTERED HOLDER SHALL HAVE NO
FURTHER RIGHTS HEREUNDER.  THE REGISTERED HOLDER SHALL HAVE THE RIGHT TO
EXERCISE THE WARRANT UNTIL THE EARLIER OF (I) THE TERMINATION OF THE 30 DAY
NOTICE PERIOD OR (II) THE EXPIRATION DATE.


 


(D)           FAIR MARKET VALUE.  FOR PURPOSES OF THIS WARRANT, THE FAIR MARKET
VALUE OF ONE SHARE OF THE COMPANY’S COMMON STOCK ON THE DATE OF CALCULATION
SHALL MEAN:

 

2

--------------------------------------------------------------------------------


 

(A)          if the Company’s Common Stock is traded on a securities exchange or
The Nasdaq Stock Market, the fair market value shall be deemed to be the average
of the closing prices over a thirty (30) day period ending three days before
date of calculation; or

 

(B)           if the Company’s Common Stock is actively traded over-the-counter,
the fair market value shall be deemed to be the average of the closing bid or
sales price (whichever is applicable) over the fifteen (15) day period ending
three trading days before the date of calculation; or

 

(C)           if neither (A) nor (B) is applicable, the fair market value shall
be the price determined in good faith by the Company’s Board of Directors.

 


(E)           DELIVERY TO HOLDER.  AS SOON AS PRACTICABLE AFTER THE EXERCISE OF
THIS WARRANT IN WHOLE OR IN PART, AND IN ANY EVENT WITHIN TEN (10) DAYS
THEREAFTER, THE COMPANY AT ITS EXPENSE WILL CAUSE TO BE ISSUED IN THE NAME OF,
AND DELIVERED TO, THE REGISTERED HOLDER, OR AS SUCH HOLDER (UPON PAYMENT BY SUCH
HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT:


 

(i)      a certificate or certificates for the number of shares of Warrant Stock
to which such Registered Holder shall be entitled, and

 

(ii)     in case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock equal (without giving effect
to any adjustment therein) to the number of such shares called for on the face
of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.

 


2.             ADJUSTMENTS.


 


(A)     STOCK SPLITS AND DIVIDENDS.  IF OUTSTANDING SHARES OF THE COMPANY’S
COMMON STOCK SHALL BE SUBDIVIDED INTO A GREATER NUMBER OF SHARES OR A DIVIDEND
IN COMMON STOCK SHALL BE PAID IN RESPECT OF COMMON STOCK, THE PURCHASE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR AT THE RECORD DATE OF SUCH
DIVIDEND SHALL SIMULTANEOUSLY WITH THE EFFECTIVENESS OF SUCH SUBDIVISION OR
IMMEDIATELY AFTER THE RECORD DATE OF SUCH DIVIDEND BE PROPORTIONATELY REDUCED. 
IF OUTSTANDING SHARES OF COMMON STOCK SHALL BE COMBINED INTO A SMALLER NUMBER OF
SHARES, THE PURCHASE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION
SHALL, SIMULTANEOUSLY WITH THE EFFECTIVENESS OF SUCH COMBINATION, BE
PROPORTIONATELY INCREASED.  WHEN ANY ADJUSTMENT IS REQUIRED TO BE MADE IN THE
PURCHASE PRICE, THE NUMBER OF SHARES OF WARRANT STOCK PURCHASABLE UPON THE
EXERCISE OF THIS WARRANT SHALL BE CHANGED TO THE NUMBER DETERMINED BY DIVIDING
(I) AN AMOUNT EQUAL TO THE NUMBER OF SHARES ISSUABLE UPON THE EXERCISE OF THIS
WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, MULTIPLIED BY THE PURCHASE PRICE
IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, BY (II) THE PURCHASE PRICE IN
EFFECT IMMEDIATELY AFTER SUCH ADJUSTMENT.


 


(B)     RECLASSIFICATION, ETC.  IN CASE OF ANY RECLASSIFICATION OR CHANGE OF THE
OUTSTANDING SECURITIES OF THE COMPANY OR OF ANY REORGANIZATION OF THE COMPANY
(OR ANY OTHER CORPORATION THE STOCK OR SECURITIES OF WHICH ARE AT THE TIME
RECEIVABLE UPON THE EXERCISE OF THIS

 

3

--------------------------------------------------------------------------------


 


WARRANT) OR ANY SIMILAR CORPORATE REORGANIZATION ON OR AFTER THE DATE HEREOF,
THEN AND IN EACH SUCH CASE THE HOLDER OF THIS WARRANT, UPON THE EXERCISE HEREOF
AT ANY TIME AFTER THE CONSUMMATION OF SUCH RECLASSIFICATION, CHANGE,
REORGANIZATION, MERGER OR CONVEYANCE, SHALL BE ENTITLED TO RECEIVE, IN LIEU OF
THE STOCK OR OTHER SECURITIES AND PROPERTY RECEIVABLE UPON THE EXERCISE HEREOF
PRIOR TO SUCH CONSUMMATION, THE STOCK OR OTHER SECURITIES OR PROPERTY TO WHICH
SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION IF SUCH HOLDER HAD
EXERCISED THIS WARRANT IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT AS PROVIDED IN SECTION 2(A); AND IN EACH SUCH CASE, THE TERMS OF THIS
SECTION 2 SHALL BE APPLICABLE TO THE SHARES OF STOCK OR OTHER SECURITIES
PROPERLY RECEIVABLE UPON THE EXERCISE OF THIS WARRANT AFTER SUCH CONSUMMATION.


 


(C)     ADJUSTMENT CERTIFICATE.  WHEN ANY ADJUSTMENT IS REQUIRED TO BE MADE IN
THE WARRANT STOCK OR THE PURCHASE PRICE PURSUANT TO THIS SECTION 2, THE COMPANY
SHALL PROMPTLY MAIL TO THE REGISTERED HOLDER A CERTIFICATE SETTING FORTH (I) A
BRIEF STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT, (II) THE PURCHASE PRICE
AFTER SUCH ADJUSTMENT AND (III) THE KIND AND AMOUNT OF STOCK OR OTHER SECURITIES
OR PROPERTY INTO WHICH THIS WARRANT SHALL BE EXERCISABLE AFTER SUCH ADJUSTMENT.


 


3.             TRANSFERS.


 


(A)     UNREGISTERED SECURITY.  EACH HOLDER OF THIS WARRANT ACKNOWLEDGES THAT
THIS WARRANT AND THE WARRANT STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND AGREES NOT TO SELL, PLEDGE,
DISTRIBUTE, OFFER FOR SALE, TRANSFER OR OTHERWISE DISPOSE OF THIS WARRANT OR ANY
WARRANT STOCK ISSUED UPON ITS EXERCISE IN THE ABSENCE OF (I) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AS TO THIS WARRANT OR SUCH WARRANT STOCK
AND REGISTRATION OR QUALIFICATION OF THIS WARRANT OR SUCH WARRANT STOCK UNDER
ANY APPLICABLE U.S. FEDERAL OR STATE SECURITIES LAW THEN IN EFFECT OR (II) AN
OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED.  EACH CERTIFICATE OR OTHER INSTRUMENT FOR
WARRANT STOCK ISSUED UPON THE EXERCISE OF THIS WARRANT SHALL BEAR A LEGEND
SUBSTANTIALLY TO THE FOREGOING EFFECT.


 


(B)     TRANSFERABILITY.  SUBJECT TO THE PROVISIONS OF SECTION 3(A) HEREOF (AND
ANY OTHER RESTRICTIONS CONFERRED HEREIN) THIS WARRANT AND ALL RIGHTS HEREUNDER
ARE TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THE WARRANT WITH A
PROPERLY EXECUTED ASSIGNMENT (IN THE FORM OF EXHIBIT B HERETO) AT THE PRINCIPAL
OFFICE OF THE COMPANY PROVIDED, HOWEVER, THAT THIS WARRANT MAY NOT BE
TRANSFERRED UNLESS THE TRANSFEREE AGREES IN WRITING TO BE BOUND BY THE TERMS OF
THIS WARRANT AND THE TERMS OF THE SUBSCRIPTION AGREEMENT.


 


(C)     WARRANT REGISTER.   THE COMPANY WILL MAINTAIN A REGISTER CONTAINING THE
NAMES AND ADDRESSES OF THE REGISTERED HOLDERS OF THIS WARRANT.  UNTIL ANY
TRANSFER OF THIS WARRANT IS MADE IN THE WARRANT REGISTER, THE COMPANY MAY TREAT
THE REGISTERED HOLDER OF THIS WARRANT AS THE ABSOLUTE OWNER HEREOF FOR ALL
PURPOSES; PROVIDED, HOWEVER, THAT IF THIS WARRANT IS PROPERLY ASSIGNED IN BLANK,
THE COMPANY MAY (BUT SHALL NOT BE REQUIRED TO) TREAT THE BEARER HEREOF AS THE
ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.  ANY REGISTERED HOLDER MAY CHANGE SUCH REGISTERED HOLDER’S ADDRESS AS
SHOWN ON THE WARRANT REGISTER BY WRITTEN NOTICE TO THE COMPANY REQUESTING SUCH
CHANGE.

 

4

--------------------------------------------------------------------------------


 


4.             REPRESENTATIONS AND WARRANTIES OF REGISTERED HOLDERS.  THE
REGISTERED HOLDER REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)     THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXERCISE THEREOF ARE
BEING ACQUIRED FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO, OR
FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION OR PUBLIC OFFERING THEREOF
WITHIN THE MEANING OF THE ACT.  UPON EXERCISE OF THIS WARRANT, THE REGISTERED
HOLDER SHALL, IF SO REQUESTED BY THE COMPANY, CONFIRM IN WRITING, IN A FORM
SATISFACTORY TO THE COMPANY, THAT THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT ARE BEING ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TOWARD
DISTRIBUTION OR RESALE.


 


(B)     THE REGISTERED HOLDER UNDERSTAND THAT THIS WARRANT AND THE WARRANT STOCK
HAVE NOT BEEN REGISTERED UNDER THE ACT, AND THAT THEY MUST BE HELD BY THE
REGISTERED HOLDER INDEFINITELY, AND THAT THE REGISTERED HOLDER MUST THEREFORE
BEAR THE ECONOMIC RISK OF SUCH INVESTMENT INDEFINITELY, UNLESS A SUBSEQUENT
DISPOSITION THEREOF IS REGISTERED UNDER THE ACT OR IS EXEMPTED FROM SUCH
REGISTRATIONS.


 


(C)     THE REGISTERED HOLDER HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE
PURCHASE OF THIS WARRANT AND THE WARRANT STOCK PURCHASABLE PURSUANT TO THE TERMS
OF THIS WARRANT AND OF PROTECTING ITS INTERESTS IN CONNECTION THEREWITH.


 


(D)     THE REGISTERED HOLDER IS ABLE TO BEAR THE ECONOMIC RISK OF THE PURCHASE
OF THE WARRANT STOCK PURSUANT TO THE TERMS OF THIS WARRANT.


 


(E)     THE RESTATED HOLDER CONFIRMS ALL REPRESENTATIONS MADE BY IT IN THE
SUBSCRIPTION AGREEMENT.


 


5.             RESERVATION OF STOCK.  THE COMPANY WILL AT ALL TIMES RESERVE AND
KEEP AVAILABLE, SOLELY FOR THE ISSUANCE AND DELIVERY UPON THE EXERCISE OF THIS
WARRANT, SUCH SHARES OF WARRANT STOCK AND OTHER STOCK, SECURITIES AND PROPERTY,
AS FROM TIME TO TIME SHALL BE ISSUABLE UPON THE EXERCISE OF THIS WARRANT.


 


6.             EXCHANGE OF WARRANTS.  UPON THE SURRENDER BY THE REGISTERED
HOLDER OF ANY WARRANT OR WARRANTS, PROPERLY ENDORSED, TO THE COMPANY AT THE
PRINCIPAL OFFICE OF THE COMPANY, THE COMPANY WILL, SUBJECT TO THE PROVISIONS OF
SECTION 3 HEREOF, ISSUE AND DELIVER TO OR UPON THE ORDER OF SUCH HOLDER, AT THE
COMPANY’S EXPENSE, A NEW WARRANT OR WARRANTS OF LIKE TENOR, IN THE NAME OF SUCH
REGISTERED HOLDER OR AS SUCH REGISTERED HOLDER (UPON PAYMENT BY SUCH REGISTERED
HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT, CALLING IN THE AGGREGATE ON
THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON
THE FACE OR FACES OF THE WARRANT OR WARRANTS SO SURRENDERED.


 


7.             REPLACEMENT OF WARRANTS.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND (IN THE CASE OF LOSS, THEFT OR DESTRUCTION) UPON DELIVERY OF AN
INDEMNITY AGREEMENT (WITH SURETY IF REASONABLY REQUIRED) IN AN AMOUNT REASONABLY
SATISFACTORY TO THE COMPANY, OR (IN THE CASE OF MUTILATION) UPON SURRENDER

 

5

--------------------------------------------------------------------------------


 


AND CANCELLATION OF THIS WARRANT, THE COMPANY WILL ISSUE, IN LIEU THEREOF, A NEW
WARRANT OF LIKE TENOR.


 


8.             NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THIS WARRANT SHALL
BE IN WRITING AND SHALL BE DEEMED SUFFICIENT UPON RECEIPT, WHEN DELIVERED
PERSONALLY OR BY COURIER, OVERNIGHT DELIVERY SERVICE OR CONFIRMED FACSIMILE, OR
FORTY-EIGHT (48) HOURS AFTER BEING DEPOSITED IN THE REGULAR MAIL AS CERTIFIED OR
REGISTERED MAIL (AIRMAIL IF SENT INTERNATIONALLY) WITH POSTAGE PREPAID,
ADDRESSED (A) IF TO THE REGISTERED HOLDER, TO THE ADDRESS OF THE REGISTERED
HOLDER MOST RECENTLY FURNISHED IN WRITING TO THE COMPANY AND (B) IF TO THE
COMPANY, TO THE ADDRESS SET FORTH BELOW OR SUBSEQUENTLY MODIFIED BY WRITTEN
NOTICE TO THE REGISTERED HOLDER.


 


9.             NO RIGHTS AS STOCKHOLDER.  UNTIL THE EXERCISE OF THIS WARRANT,
THE REGISTERED HOLDER OF THIS WARRANT SHALL NOT HAVE OR EXERCISE ANY RIGHTS BY
VIRTUE HEREOF AS A STOCKHOLDER OF THE COMPANY.


 


10.           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK WILL
BE ISSUED IN CONNECTION WITH ANY EXERCISE HEREUNDER.  IN LIEU OF ANY FRACTIONAL
SHARES WHICH WOULD OTHERWISE BE ISSUABLE, THE COMPANY SHALL PAY CASH EQUAL TO
THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE FAIR MARKET VALUE OF ONE SHARE OF
COMMON STOCK ON THE DATE OF EXERCISE, AS DETERMINED IN GOOD FAITH BY THE
COMPANY’S BOARD OF DIRECTORS.


 


11.           AMENDMENT OR WAIVER.  ANY TERM OF THIS WARRANT MAY BE AMENDED OR
WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH
ENFORCEMENT OF THE AMENDMENT OR WAIVER IS SOUGHT.


 


12.           HEADINGS.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING OF ANY
PROVISION OF THIS WARRANT.

 

6

--------------------------------------------------------------------------------


 


13.           GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.

 

 

 

VISTA MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

By

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax Number:

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

 

REGISTERED HOLDER

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PURCHASE/EXERCISE FORM

 

To:

 

Vista Medical Technologies, Inc

 

Dated:

 

 

2101 Faraday Avenue

 

 

 

 

Carlsbad, CA 92008

 

 

 

1.             Choose one:

 

o            The undersigned, pursuant to the provisions set forth in the
attached Warrant No.               , hereby irrevocably elects to purchase
           shares of the Common Stock covered by such Warrant and herewith makes
payment of $                   , representing the full purchase price for such
shares at the price per share provided for in such Warrant.

 

o            The undersigned, pursuant to the Net Exercise provisions set forth
in Section 1(a) of the attached Warrant No.               , hereby irrevocably
elects to purchase            shares of the Common Stock covered by such
Warrant.

 

2.             Please issue a certificate or certificates representing said
shares in the name of the undersigned or in such other name as is specified
below:

 

 

 

 

(Name and address)

 

 

3.             The undersigned hereby represents and warrants that the aforesaid
shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares.  The undersigned further represents and warrants that all
representations and warranties of the undersigned set forth in Section 4 of the
attached Warrant are true and correct as of the date hereof.

 

 

Signature:

 

 

 

 

 

 

 

Name (print):

 

 

 

 

 

 

 

Title (if applic.)

 

 

 

 

 

 

 

Company (if applic.):

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,
                                                                                  
hereby sells, assigns and transfers all of the rights of the undersigned under
the attached Warrant                      with respect to the number of shares
of Common Stock covered thereby set forth below, to:

 

Name of Assignee

 

Address/Fax Number

 

No. of Shares

 

 

 

Dated:

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

Dated:

 

 

Witness:

 

 

 

2

--------------------------------------------------------------------------------